EXHIBIT 10.04

CONFIDENTIAL TREATMENT REQUESTED

AMENDED AND RESTATED

CONSULTING AGREEMENT

This Amended and Restated Consulting Agreement (“Agreement”) is made by and
between VeriSign, Inc., a Delaware corporation with offices at 487 E.
Middlefield Road, Mountain View, California 94043 (“VeriSign”), and Roger Moore,
a United States citizen, with his principal residence at [***] (“Consultant”).

RECITALS

WHEREAS, VeriSign and Consultant entered into a Consulting Agreement dated
October 1, 2008, for a term which commenced on December 17, 2007, a copy of
which is attached hereto as Exhibit A (the “Consulting Agreement”);

WHEREAS, VeriSign and Consultant desire to amend and restate the Consulting
Agreement and enter into this Agreement in connection with the sale of certain
VeriSign businesses (“Communications Business Bundle”) as set forth on Exhibit B
hereto;

WHEREAS, Consultant desires to perform, and VeriSign desires to have Consultant
perform certain consulting services (“Services”) as set forth on Exhibit C
hereto in connection with the Sale of the Communications Business Bundle in
accordance with the terms and conditions of this Agreement;

WHEREAS, the Compensation and Audit Committees of the Board have each considered
and approved the provision of the Services by Consultant to VeriSign on the
material terms contained in this Agreement by resolutions passed on February 23,
2009, and February 24, 2009, respectively;

WHEREAS, Consultant resigned from the Audit Committee of the Board on
December 20, 2007 and is not a member of any other Committee of the Board; and

WHEREAS, VeriSign and Consultant desire to set out in this Agreement the terms
and conditions for the provision of the Services by Consultant to VeriSign.

NOW, THEREFORE, in consideration of the mutual promises made herein, VeriSign
and Consultant hereby agree as follows:

1. Definitions.

“Sale” means the merger, asset purchase or other disposition of the entire
Communications Business Bundle. VeriSign shall retain at all times the right to
conclude and consummate any such Sale.

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portion has been omitted
from this filing and has been filed separately with the Securities and Exchange
Commission.

 

1



--------------------------------------------------------------------------------

“Closing Date” means the effective date upon which the closing of the Sale of
Communications Business Bundle occurs as defined in the Definitive Agreement.

“Definitive Agreement” means the agreement memorializing the merger, asset
purchase or other disposition of the Communications Business Bundle with
Purchaser.

“Purchaser” means the entity or entities to whom the Sale of the Communications
Business Bundle is made.

2. Services, Payments and Start Date.

(a) Performance by Consultant and Start Date. Consultant has performed the
Services under the Consulting Agreement since December 17, 2007 and will perform
the Services under this Agreement until this Agreement is terminated as set
forth in Section 5. The Consultant will provide the Services under this
Agreement commencing on January 1, 2009 ( “Start Date”). In this endeavor,
Consultant shall use his independent judgment consistent with his training,
skill, and experience and his services shall be performed in a thorough,
efficient and workmanlike manner, promptly and with due diligence and care, and
in accordance with that standard of care and skill ordinarily exercised by
members of the profession doing similar services. Consultant assumes all
personal risk and responsibility for his services under this Agreement.

(b) Payments to Consultant. VeriSign shall pay Consultant the following fees for
performance of the Services as set forth in (i)-(iv) below.

(i) Retainer Fee. VeriSign shall pay Consultant a consulting retainer fee in the
amount of Ten Thousand Dollars ($10,000) per month (the “Retainer”) for each
full calendar month Consultant provides the Services until termination of this
Agreement. For any less than full calendar month in which Consultant performs
Consultant Services, such as at the start of this Agreement or at the
termination of this Agreement, VeriSign shall pay Consultant a proportionate
share of the monthly Retainer fee for that portion of the calendar month.
Consultant shall be responsible for the submittal of invoices at the end of
every full month. Invoices shall be paid within 30 days.

(ii) First Transaction Success Fee. In addition to the Retainer, VeriSign shall
pay Consultant Three Hundred Thousand Dollars ($300,000.00) if the Closing Date
for Sale of the Communications Business Bundle is on or before December 31, 2009
(“First Transaction Success Fee”). If the Closing Date for Sale of the
Communications Business Bundle is after December 31, 2009, or if there is no
Closing Date, Consultant shall not be entitled to any First Transaction Success
Fee. If this Agreement is terminated, whether for or without cause by VeriSign
or Consultant, prior to a Closing Date, Consultant shall not be entitled to any
First Transaction Success Fee. The First Transaction Success Fee, if earned, is
payable to Consultant either: (i) within fifteen (15) days after the Closing
Date if the Purchaser has not offered Consultant an acceptable employment
position; or (ii) upon the earlier of (A) the six month

 

2



--------------------------------------------------------------------------------

anniversary of the Closing Date or (B) March 15 of the year following the year
of the Closing Date, if the Purchaser has offered Consultant an acceptable
employment position on or before the Closing date. For the purpose of this
section and section (iii) below, the Consultant, in his sole discretion, shall
determine whether an employment position is acceptable and shall so notify
VeriSign within five (5) days after the Closing Date.

(iii) Second Transaction Success Fee. In addition to the Retainer and First
Transaction Success Fee, Consultant will also be eligible to receive up to a
maximum of Three Hundred Thousand Dollars ($300,000.00) subject to the valuation
requirements set forth in (A) and (B) below (“Second Transaction Success Fee”).
The Second Transaction Success Fee, if earned as described below, is payable to
Consultant either: (i) within fifteen (15) days after the Closing Date if the
Purchaser has not offered Consultant an acceptable employment position, or
(ii) upon the earlier of (A) the six month anniversary of the Closing Date, or
(B) March 15 of the year after the year in which the Closing Date occurs, if the
Purchaser has offered Consultant an acceptable employment position on or before
the Closing Date. If this Agreement is terminated, whether for or without cause
by VeriSign or Consultant, prior to a Closing Date, Consultant shall not be
entitled to any Second Transaction Success Fee.

(A) Valuation. The amount of the Second Transaction Success Fee that Consultant
will be eligible to receive is based upon the high and low third-party valuation
of the purchase price payable in connection with the Sale of the Communication
Business Bundle (the “High Valuation” and “Low Valuation,” respectively, and
together, the “Valuation”). The Low Valuation is $225 million ($225,000,000) and
the High Valuation is $350 million ($350,000,000). The difference between the
High Valuation and the Low Valuation shall be referred to herein as the
“Valuation Spread.”

(B) Amount of Second Transaction Success Fee. In the event that the total
purchase price paid by the Purchaser (the “Total Purchase Price”) exceeds the
Low Valuation (the “Surplus”), the Consultant will be eligible to receive a
payment equal to the percentage of the Surplus relative to the Valuation Spread,
up to a maximum of 100% (the “Second Transaction Success Fee Percentage”)
multiplied by $300,000.00 (such amount, the “Second Transaction Success Fee”).
In the event that the Total Purchase Price is equal to or less than the Low
Valuation, the Consultant will not be eligible to receive a Second Transaction
Success Fee. In no event will the Consultant be eligible for a Second
Transaction Success Fee greater than $300,000.00. The formula for the Second
Transaction Success Fee can be depicted as follows:

Second Transaction Success Fee = $300,000 X ((Total Purchase Price – Low
Valuation) divided by (High Valuation – Low Valuation))

Or

Second Transaction Success Fee = $300,000 X (Surplus divided by Valuation
Spread)

Example: Assumptions. (a) the Low Valuation equals $225,000,000; (b) the High
Valuation equals $350,000,000; (c) the Valuation Spread equals $125,000,000;
(d) the Total Purchase Price equals $300,000,000; (e) the Surplus equals
$75,000,000 (i.e., the Total Purchase Price less the Low Valuation).

 

3



--------------------------------------------------------------------------------

Example: Determine the Second Transaction Success Fee Percentage. First, divide
the Surplus ($75,000,000) by the Valuation Spread ($125,000,000), resulting in
60%. Second, multiply 60% by $300,000.00. The Second Transaction Success Fee is
$180,000.00

(iv) Payment in the Event of Partial Disposition. In the event of a Sale of less
than the entire Communications Business Bundle (in which case no First
Transaction Success Fee and no Second Transaction Success Fee shall be payable),
the parties agree to negotiate in good faith a success fee amount the parties
deem fair and reasonable for the Services rendered by Consultant in connection
with the Sale of less than the entire Communications Business Bundle. If this
Agreement is terminated, whether for or without cause by VeriSign or Consultant,
prior to a Closing Date, Consultant shall not be entitled to any payment under
this section 2(b)(iv).

3. Relationship of Parties.

(a) Independent Contractor. Consultant is an independent contractor and is
neither an agent nor employee of, and has no authority to bind, VeriSign by
contract or otherwise. Consultant will perform the Services under the general
direction of VeriSign, but Consultant will determine, in Consultant’s sole
discretion, the manner and means by which the Services are accomplished, subject
to the requirement that Consultant shall at all times comply with applicable
law.

(b) Employment Taxes and Benefits. Consultant will report as self-employment
income all compensation received by Consultant pursuant to this Agreement.
Consultant will indemnify VeriSign and hold it harmless from and against all
claims, damages, losses and expenses, including reasonable fees and expenses of
attorneys and other professionals, relating to any obligation imposed by law on
VeriSign to pay any withholding taxes, social security, unemployment or
disability insurance, or similar items in connection with compensation received
by Consultant pursuant to this Agreement. Consultant will not be entitled to any
vacation or illness payments, or to participate in any plans, arrangements, or
distributions by VeriSign pertaining to any bonus, stock option, employee stock
purchase plan, profit sharing, insurance or similar benefits for VeriSign’s
employees as a result of providing the Services to VeriSign as a Consultant.

(c) Liability Insurance. Consultant will maintain adequate insurance to protect
Consultant from the following: (i) claims under worker’s compensation and state
disability acts; (ii) claims for damages because of bodily injury, sickness,
disease or death which arise out of any negligent act or omission of Consultant;
and (iii) claims for damages because of injury to or destruction of tangible or
intangible property, including loss of use resulting therefrom, which arise out
of any negligent act or omission of Consultant.

4. Confidential Information. Consultant acknowledges and agrees that the
Assignment of Invention, Nondisclosure and Nonsolicitation Agreement which was
signed by the Consultant on October 1, 2008 (the “Confidentiality Agreement”)
remains in full force and effect. Nothing in this Agreement alters the terms and
conditions of the Confidentiality Agreement.

 

4



--------------------------------------------------------------------------------

5. Term and Termination.

(a) Term. Consultant shall serve as a consultant to VeriSign under the terms and
conditions of this Agreement commencing on January 1, 2009 and continuing until
the earlier of December 31, 2009 or this Agreement is terminated by either party
as set forth in 5(b) below. The term of this Agreement is continuous with the
term of the Consulting Agreement which covered the provision of Services from
December 17, 2007 through December 31, 2008.

(b) Termination of Agreement. VeriSign may terminate this Agreement effective
immediately at any time for Cause (as defined below). Either party may terminate
this Agreement without Cause, for any reason or no reason, by providing thirty
(30) calendar days’ advance written notice of termination to the other party. In
the event the Agreement is terminated by VeriSign or Consultant, VeriSign will
pay to Consultant all unpaid Retainer Fees accrued as of such termination date.
For purposes of this Agreement, “Cause” means any of the following:
(i) Consultant’s continued or repeated failure to perform one or more of the
duties listed in Exhibit C; (ii) Consultant’s commission of any act of fraud,
gross misconduct or dishonesty with respect to VeriSign, any of its subsidiaries
or their employees or directors; (iii) conviction of Consultant, or Consultant’s
plea of guilty or “no contest,” to a felony or a crime involving moral
turpitude; or (iv) Consultant’s material breach of this Agreement and/or the
Confidentiality Agreement. In addition, this Agreement shall terminate upon the
death or disability of Consultant.

6. Effect of Termination. Upon the termination of this Agreement for any reason
each party will be released from all obligations to the other arising after the
date of termination, except that termination of this Agreement will not relieve
Consultant of his obligations or VeriSign of its rights under Section 4 and
Consultant will promptly notify VeriSign of all VeriSign property in
Consultant’s possession and, in accordance with VeriSign’s instructions, will
promptly deliver to VeriSign all such VeriSign property. Regardless of the
efforts of Consultant prior to termination, no payments under Sections 2(b)
(ii), (iii) or (iv) shall be payable to Consultant after termination unless any
and all conditions for the earning of such payments have been completely
satisfied prior to the date of termination of this Agreement.

7. Limitation of Liability. EXCEPT FOR DAMAGES RESULTING FROM THE VIOLATION OF
ANY CONFIDENTIALITY OBLIGATIONS ARISING UNDER THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF INFORMED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES. VERISIGN’S LIABILITY IN ANY AND ALL
EVENTS IS FURTHER LIMITED TO THE AMOUNT PAYABLE TO CONSULTANT UNDER SECTION 2(b)
IN THIS AGREEMENT.

 

5



--------------------------------------------------------------------------------

8. General.

(a) Assignment. Consultant may not assign Consultant’s rights or delegate
Consultant’s duties under this Agreement either in whole or in part without the
prior written consent of VeriSign. Any attempted assignment or delegation
without such consent will be void.

(b) Equitable Remedies. Because the Services are personal and unique and because
Consultant will have access to confidential information of VeriSign, VeriSign
may enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that VeriSign may have for a breach of this Agreement.

(c) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of Virginia, without regard to its
conflict of law principles. Any action to enforce or interpret this Agreement
shall be commenced and maintained in federal or state courts in Fairfax County,
Virginia. The parties to this Agreement submit to the exclusive jurisdiction of
the federal and state courts of Fairfax County, Virginia. Should any provision
of this Agreement be declared or determined by a court of competent jurisdiction
to be invalid or otherwise unenforceable, the remaining parts, terms and
provisions shall continue to be valid, legal and enforceable, and will be
performed and enforced to the fullest extent permitted by law.

(d) Notices. All notices, consents and other communications required or
permitted under this Agreement will be in writing and delivered by confirmed
facsimile transmission, by courier or overnight delivery service with written
verification of receipt, or by registered or certified mail, return receipt
requested, postage prepaid, and in each instance will be deemed given when sent.
All such notices, consents and other communications will be sent to the
addresses set forth above or to such other address as may be specified by either
party to the other in accordance with this Section.

(e) Waiver. The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.

(f) Severability. If any provision of this Agreement is for any reason found to
be unenforceable, the remainder of this Agreement will continue in full force
and effect.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument. This Agreement may be executed via facsimile.

(h) Complete Understanding; Modification. This Agreement, together with the
exhibits hereto, constitutes the complete and exclusive understanding and
agreement of the parties regarding its subject matter and supersedes all prior
understandings and agreements, whether written or oral, with respect to the
subject matter hereof. Notwithstanding anything herein, any agreement between
Consultant and VeriSign pertaining to the protection of VeriSign’s confidential
and/or proprietary information remains enforceable and binding. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by duly authorized representatives of the parties.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the dates set
out below.

 

VERISIGN, INC.     CONSULTANT By:   /s/ Russell S. Lewis     /s/ Roger Moore
Name:   Russell S. Lewis     Roger Moore Title:   EVP Strategic Dev.       Date:
  March 11, 2009     Date:   March 26, 2009

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Consulting Agreement

 

8



--------------------------------------------------------------------------------

EXHIBIT B

Communications Business Bundle. The Communications Business Bundle shall include
all of the following Product Lines and Product Names.

 

Products Line Description

  

Product Name

   Product
Level Intelligent Network Services    800 Database Services    0422    CNAM   
0421    IN Database Services    0420    LIDB    0424 LNP and Numbering Services
   LNP Data Access (SS7)    0423    LNP SOA    0428    SIP 7    0426 Network
Solutions & Services    Access & Switching    0410    Cellular Switch &
Transport    0435    Communications – General    0405    Connectivity    0412   
Do Not Call    0427    Trunk Signaling    0411 Roaming Services    International
Wireless Roaming    0551    Roamerview    0553    Roaming Services – General   
0557    Wireless Data Roaming    0559 Clearing    Wireless Clearing    0554

The following products may, in VeriSign’s sole discretion, be included in the
Communications Business Bundle.

 

IP PBX       LNP and Numbering Services    VOIP    0465    LNP Data Access
(NRD-Based)   

 

9



--------------------------------------------------------------------------------

EXHIBIT C

1. Services.

For the consideration described in the Agreement, Consultant shall, on behalf of
VeriSign and during the term of the Agreement, discharge all of the following
actions in connection with the Sale of the Communications Business Bundle.
Consultant shall report directly to the Chief Executive Officer or his designee
on all matters pertaining to the Services and the Communications Business
Bundle:

(a) Function as the senior executive of the Communications Business Bundle
business;

(b) Maintain and operate the Communications Business Bundle as a going concern
to maximize its Sale value;

(c) Prepare the Communications Business Bundle for Sale;

(d) Provide assistance as requested by VeriSign in conjunction with the Sale of
the Communications Business Bundle;

(e) Subject to oversight and approval by VeriSign, obtain, facilitate, manage
and maintain business relationships with potential purchasers to promote
negotiations with VeriSign for the Sale of the Communications Business Bundle;

(f) Introduce VeriSign to potential purchasers in order to foster such
negotiations with VeriSign;

(g) Adhere to all VeriSign policies and procedures;

(h) Perform all duties reasonably related to the operation and Sale of the
Communications Business Bundle as reasonably requested by VeriSign.

2. Reimbursable Expenses: VeriSign shall reimburse Consultant for expenses
incurred by Consultant in performing the Services, provided, such expenses are
incurred, approved and reimbursed in accordance with VeriSign’s expense
reimbursement policies. Such reimbursement of expenses will be subject to the
following conditions: (1) the expenses eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year; (2) the reimbursement of an eligible expense shall be made no
later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

Consultant’s Federal Taxpayer ID No. / Social Security Number:

_____________________________________

 

10